EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 10 line 1, please replace “The method of claim 8” with “The method of claim 1”. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The primary reason for the allowance of the claims in this case, is the inclusion of “identifying, by one or more of the processors associated with an automated messaging system and from a task database a task for the user, the task indicating at least one action and at least one entity associated with the action, wherein the task identified from the task database based on: identifying one or more actions performed by the user via one or more of the computing devices of the user, and determining that the current location of the user is not a familiar location to the user”, “assigning, by one or more of the processors, the task to the user, the assigning being independent of any user interface input provided by the user to the automated messaging system, wherein assigning the task to the user is  based on determining that: (i) the current location of the user is not familiar to the user,  (ii) the task is associated with individuals that are unfamiliar with a location of the entity that is indicated by the identified task, and (iii) the location, of the entity, that is indicated by the task corresponds to the current location of the user”, “the initiating being by the automated messaging system and without the user having ever provided any input related to the task directly to the automated messaging system, the initiating comprising: automatically providing, by the automated messaging system and for audible presentation to the user via a speaker of a computing device of the user, content that is tailored to the task, wherein prior to initiating the dialog, by the automated messaging system, any ongoing dialog between the user and the automated messaging system was not explicitly directed to the task, and wherein the content that is tailored to the task is tailored to the entity of the task that is assigned to the user”, “generating, by one or more of the processors, additional content that is tailored to the task and that is based on the natural language input and that solicits input directed toward a group of one or more of the plurality of parameters of the protocol”, and “determining, by one or more of the processors, that the free-form natural language input and the additional free-form natural language input include valid values for all parameters of the protocol for the task; and initiating, by one or more of the processors, performance of the action for the entity with the valid values”, as now included in all the independent claim 1 and similarly recited in independent claims 18 and 22, which in combination and further in combination with the other elements recited, is not found in the prior art of record in combination with the other elements recited.
	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173